Exhibit 21 Nathan's Famous, Inc. SUBSIDIARIES State of Company Name Incorporation Nathan's Famous, Inc. Delaware Nathan's Famous Operating Corp. Delaware Nathan's Famous Systems, Inc. Delaware Nathan's Famous Services, Inc. Delaware Nathan's Famous of Times Square, Inc. New York Nathan's Famous of New Jersey, Inc. New Jersey Nathan's Roadside Rest, Inc. New York Nathan's Famous of Yonkers, Inc. New York Nathan's Famous of Kings Plaza, Inc. New York Nathan's Famous of Farmingdale, Inc. New York Namasil Realty Corp. New York Nathan's Famous, of Lynbrook, Inc. Delaware NF Treachers Corp. Delaware 6venue Corp. Florida Nathan’s Famous of Central Park Avenue, Inc. Delaware Nathan’s Famous Systems of Russia, Inc Delaware
